 Case 2:19-cv-00128-WKW-SRW Document 14 Filed 11/08/19 Page 1 of 2




                                                            ‘.0A         I

                     a(       R




 C   CL
                                               u,                                         ,

    „s,                                     cv—oof                                  kA)




(1)49                                                 CL:ck-R I-A TAct
 it-J. (a c.,4-2-cl                                      ck       i\JR_
        Shk Ör             14-(cbspNct,
                             uZ:a              ,
                                CLZI     kt
                                          ) i,4-s c or MC4 cd
                                        „A          „,
          4-c:\65           cce_

                            . -Raz_                — 0-4 yiAck
               -F
(4) 111-(1c1 .2-c\        40Q-4-1,tc) c,0-s                               ),pis 04114k—it,c_
                                                                     C E0 ge
4) Pr                                      CE6 of
            oF         ,
      ci,;,(c-F.,-t-/4      CEO                                    rk        Cek.-Hvy
      C_   (Ivy            ct+4        c      (                                sr--5-
                        dp- .4 2_                                    trft t"d"
    t
 c„.es(63 ,&+. hi                                     R(-4           sJ-
 rKe- te-cre--                                                  R -4 ccise„
(c) Ttkt-St_ 4l(*
               )  .„4-ti,t5                     45                 45   9i(e,c-fz)nAS
 5-z-k   -K.          0y9                                                          q

          frk,c1            Iltso Pao3 3-1--koirs .1,Cresseci   fo       Pte AtoPt+k
                                                                          C


                                                    P          f
                                                   1)-d-JC C( —7— 26 c?
       Case 2:19-cv-00128-WKW-SRW Document 14 Filed 11/08/19 Page 2 of 2




NAME

                                                                           Place
                                                                           Stamp
                                                                            Here




                                                      -11
